Citation Nr: 0947328	
Decision Date: 12/14/09    Archive Date: 12/24/09	

DOCKET NO.  93-27 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
encephalopathy. 

2.  Entitlement to a compensable disability evaluation for 
scarring as a residual of a shell fragment wound involving 
the head and neck.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had recognized guerrilla service from April 1945 
to November 1945.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
VARO in Manila, the Republic of the Philippines.  

In July 1997, the Board affirmed the RO's rating decision.  
The Veteran and his representative then appealed the decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In April 1999, based on a Joint Motion to Vacate 
(Joint Motion), the Court vacated the Board's decision and 
remanded the claims to the Board for readjudication 
consistent with the Joint Motion.

In February 2000, March 2004, October 2005, May 2006, and 
June 2008, the Board in turn remanded the claims to the RO, 
including by way of the Appeals Management Center in 
Washington, D.C.  

For reasons which will be set forth below, the RO is again 
remanding the claim with regard to service connection to the 
RO by way of the Appeals Management Center.  

For good cause shown, the Board has granted a motion by the 
Veteran and his representative to Advance the Case on the 
Board's Docket pursuant to the provisions of 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2009).  


FINDINGS OF FACT

1.  The Veteran's original shell fragment injury involved 
simple wounds which resulted in slight scarring.

2.  Currently, there is shown to be no specific impairment of 
function attributable to the scarring involving the head and 
neck region.  The scars have been described as barely 
discernible.  


CONCLUSION OF LAW

The criteria for an increased (compensable) disability 
evaluation for multiple scars of the head and neck region 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 471a, 4.118, 
Diagnostic Codes 7800, 7803, 7804, 7805 (2002); Codes 7800, 
7803, 7804, 7805 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

In order to be consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must:  (1) Inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  

The Board finds that VA has essentially met its duties with 
regard to the claim adjudicated on the merits in its 
decision.  

The Board notes that the Court, in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The Federal Circuit recently 
reversed the Court's decision in Vazquez-Flores, finding that 
VA is not required to tailor Section 5103(a) notice to 
individual Veterans or to notify them that they may present 
evidence showing the effect that worsening of a service-
connected disability has on their employment and life for 
proper claims adjudication.  For an increased rating claim, 
Section 5103(a) now requires that the Secretary notify 
claimants generally that, to substantiate a claim, they must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability.  See Vazquez-Flores v Peake, 22 Vet. App. 37 
(2008), rev'd subnom Vazquez-Flores v. Shinseki, No. 2008-
7150 (Fed. Cir. September 4, 2009) (noting that notice 
subject to individual Veterans is no longer required in 
increased compensation claims).  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and its implementing 
regulations.  The case has been in appellate status for a 
number of years already.  It was most recently remanded by 
the Board in June 2008 in order to help the Veteran develop 
additional evidence.  The RO was asked to obtain copies of 
all notification letters and supplemental statements of the 
case dated between 1997 and 2006, the report of VA 
examination was reportedly conducted in June 2000, and other 
information.  

The additional evidence includes a June 2009 statement from 
the Release of Information Clerk in the medical records 
section of the Manila Outpatient Clinic indicating that with 
regard to reported treatment of the Veteran, no treatment 
records were kept in that facility and the Veteran "has not 
established any clinic visits in the Philippines."  Also of 
record is a communication from the National Personnel Records 
Center in St. Louis indicating that they could not identify a 
record for the Veteran.  It was indicated that if the record 
was at that location in July 1973, it "would have been in the 
area that suffered the most damage in the fire and may have 
been destroyed."  

Additionally, attempts were made by the RO to obtain various 
medical records.  However, in an August 2009 communication, 
it was determined that hard copies of June 2000 examinations 
at the Manila Outpatient Clinic were not available for 
review.  All procedures to obtain those records have been 
followed, but it was stated all such efforts "have been 
exhausted and further attempts are futile."  

Additionally the Board notes the Veteran has been afforded an 
examination on the issue decided herein.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The examination was 
conducted by a medical professional who had examined the 
Veteran.  The examiner provided symptoms and diagnoses 
consistent with the Veteran's statements and with the 
examination.  

For the foregoing reasons, the Board finds it is not 
prejudicial for the Board to decide the appeal with regard to 
wound residuals at this time.

Pertinent Law and Regulations

In general, disability evaluations are assigned by applying 
VA's Schedule for Rating Disabilities (Rating Schedule) that 
represents, as far as can be practicably be determined, the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities and the criteria that must be met for 
specific ratings.  The regulations require that, in 
evaluating a given disability, the disability must be viewed 
in relation to its entire recorded history.  38 C.F.R. § 4.2; 
see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Also, when there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The criteria to evaluate disabilities involving the skin were 
revised effective August 30, 2002, after the Veteran filed 
his claim.  In VAOPGCPREC 3-2000 (April 2003), VA's General 
Counsel held that when a provision of the VA Rating Schedule 
is amended while a claim for an increased rating under that 
provision is pending, a determination as to whether the 
change is more favorable to the Veteran should be made.  If 
the amendment is more favorable, that provision should be 
applied to rate the disability for periods from and after the 
effective date of the regulatory change; and the prior 
regulation should be applied to rate the Veteran's disability 
for periods preceding the effective date of the regulatory 
change.  The effective date of the liberalizing law or VA 
issue is no earlier than the effective date of the change.  
38 U.S.C.A. § 5110.  

Diagnostic Code 7801 (effective August 30, 2002) provides 
ratings for scars, other than the hip, face, or neck, that 
are deep or that cause limited motion.  Scars that are deep 
or that cause limited motion in an area or areas extending 
6 square inches (39 square centimeters) are rated 10 percent 
disabling.  Note (2) provide that a deep scar is one 
associated with underlying soft tissue damage.  
38 C.F.R. § 4.118.  

Diagnostic Codes 7802, 7803, and 7804 (effective August 30, 
2002) provide for a 10 percent rating for certain scars.  
This is the maximum schedular rating for these diagnostic 
codes.  38 C.F.R. § 4.118.  

Diagnostic Code 7805 (effective August 30, 2002) provides 
that other scars are to be rated on limitation of function of 
affected part.  38 C.F.R. § 4.118.

Prior to August 30, 2002, scars, in pertinent part, were 
evaluated as following:  A noncompensable evaluation was 
assigned for disfiguring scars of the head, face, neck, that 
were slight in degree.  A 10 percent evaluation was warranted 
for scars that were moderate and disfiguring.  A 30 percent 
rating was assigned for scarring that was severe, especially 
in producing a marked and unsightly deformity of the eyelids, 
the lips, or the auricles.  The maximum rating of 50 percent 
was assigned for complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement.  § 4.118, Code 7800.  In the 
alternative, Code 7803 provided a 10 percent rating for scars 
that were superficial, poorly nourished, with repeated 
ulceration.  

In the alternative, Code 7804 provided a minimum 10 percent 
rating for scars that were superficial, tender, and painful 
on objective demonstration.  

As above, Code 7805 rated other scars on limitation of 
function of the part affected.  

Factual Background and Analysis

There are many factors to be considered in evaluating 
disabilities resulting from residuals of healed wounds 
involving muscle groups to the gunshot or other trauma.  
38 C.F.R. § 4.55-4.56.  For rating purposes, VA essentially 
recognizes four grades of severity of disabilities to the 
muscle injuries:  Slight, moderate, moderately severe, and 
severe.  

The Board notes that for a slight disability evaluation, the 
original injury should have been a simple wound of muscle 
without debridement, infection.  The service department 
record should reflect a superficial wound with brief 
treatment and return to duty, of healing with good function 
results, and no cardinal signs or symptoms of muscle 
disability.  The injury should have a minimal scar with no 
evidence of fascial defect, atrophy, or impaired tonus.  
There should be no impairment of function and retained 
metallic fragments.  

For a moderate disability evaluation to be assigned, the 
original injury should have been a through and through or 
deep penetrating wound of short track from a single bullet or 
small shell or shrapnel fragment.  There should be an absence 
of explosive effect of high velocity missile, of residuals of 
debridement, or prolonged infection.  There should be a 
service department record or other evidence of 
hospitalization in service for treatment of the wound.  The 
file should reflect a consistent complaint from first 
examination forward of one or more of the cardinal symptoms 
of muscle wounds, particularly lowered threshold of fatigue 
and fatigue pain after average use, affecting any particular 
functions controlled by the injured muscles.  The entrance 
and (if present) exit scars should be small or linear, 
indicating a short track of missile through muscle tissue.  
There should be signs of some loss of deep fascia or muscle 
substance or impairment of muscle tonus, and a loss of power 
or lowered threshold of fatigue when compared to the sound 
side.  38 C.F.R. § 4.56(d).  

Under 38 C.F.R. § 4.73, Code 5323, a moderate injury to 
Muscle Group XXIII, which includes the lateral and posterior 
muscles of the neck, warrants a 10 percent rating, and a 
slight injury warrants a zero percent rating.  
38 C.F.R. § 4.73, Code 5323.  

In every instance where the Rating Schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned where the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Veteran's discharge service records do indicate that he 
sustained a shrapnel wound to the head in July 1945.

Examination by VA in August 1965 showed no motion restriction 
attributable to the scarring.  There were two scars in the 
right parietal region of the head, 3/4 inches apart, non-
depressed, non-adherent, and non-painful.  They measured 1/4 
inches in diameter.  A 1 1/2 inch by 1/4 inch scar in the 
occipital triangle of the right side of the neck was non-
depressed, non-adherent, and non-painful.  A 3/4 inch by 1/2 inch 
scar in the occipital triangle of the left side of the neck 
was non-depressed, non-adherent, and non-painful.  X-ray 
studies showed no retained foreign bodies.  

A VA examination of the Veteran in September 1996 indicated a 
sharp wound above the posterior muscles of the neck and of 
the scalp.  The Veteran had a subjective complaint of pain 
involving the scalp and neck.  There were observed two scars, 
1/4 inch in diameter and 3/4 inch apart on the right parietal 
region of the Veteran's head.  They were nontender and 
nonsensitive.  Scars on the right posterior aspect of the 
neck, 2 centimeters by 3 centimeters, and on the left 
posterior aspect of the neck, also 2 centimeters by 3 
centimeters, were likewise negative for tenderness or 
sensitivity.  There was no adhesion, no damage to tendons, no 
damage to bones, no damage to joints, and/or damage to 
nerves.  Further, there was no evidence of muscle hernia.  
There was no limitation of range of motion.  Pain was noted 
on extreme range of motion.  The record contained photographs 
of the Veteran's scalp.  These showed slight scarring on the 
neck and almost imperceptible scars on the scalp.

The record also includes a private physician's statement 
dated in May 1996 supplied by the Veteran.  It was indicated 
that the Veteran had subjective complaints of recurrent neck 
pain, swelling, and repeated ulceration of the residuals.  

As noted above, for whatever reason, a June 2000 examination 
of the Veteran is not of record.  

The Veteran was accorded an examination of his scars by VA in 
August 2006.  The medical records and claims file were 
reviewed by the examiner.  With regard to scarring, as for 
pain, it was stated there was no pain.  Scarring of the right 
parietal area was described as 1 by 2 centimeters.  There was 
no tenderness to palpation indicated and there was no 
adherence to underlying tissue.  It was stated there was no 
limitation of loss of motion or loss of function.  No 
underlying soft tissue damage or skin ulceration was 
indicated.  The scar was not elevated or depressed.  There 
was no disfigurement involving the head, face, or neck.  
Also, there was no induration or inflexibility of the scar.  
Photographs were taken and are of record.  The diagnosis was 
scarring as a residual of a shrapnel wound injury to the 
right parietal area described as "barely visible."  It was 
noted that the second scar noted in previous medical reports 
"is no longer visible."  

The Board notes that another medical history report 
apparently done at the same time of the aforementioned 
examination indicates that the examination was for head, 
face, scarring with regard to the shrapnel fragmentation 
wound sustained in service.  In a medical history report, 
with regard to pain, it was stated there was pain.  Notation 
was made that the Veteran claimed "he has on and off pains on 
the scar."  It was stated that the Veteran described on and 
off cervical pains which he attributed to the shrapnel wound 
injury.  On physical examination, the examiner noted that 
there was no tenderness on palpation.  The diagnosis was 
scar, residuals of shrapnel wound injury to the posterior 
neck; the other scar on the left side is no longer visible.  

On the examination, the location of the pain was described as 
in the cervical spine.  The diagnosis was degenerative disc 
disease of the cervical spine with osteoporosis.  The opinion 
was that it was less likely as not that the cervical 
condition was caused by or the result of the scars which are 
residuals of the shrapnel fragment.  The rationale was that 
the scars from the shrapnel fragments were superficial and 
the x-ray changes were more degenerative than traumatic.  

On both the prior and revised rating criteria, the Board 
finds that the criteria for a compensable rating for the 
Veteran's scarring have not been met.  Examinations with 
regard to the scarring have shown them to be well healed and 
nontender.  Examinations have shown no evidence of poor 
nutrition, ulceration, discoloration, keloid formation, or 
adherence to underlying tissue.  At the time of examination 
by VA in August 2006, the examiner stated the scarring was 
not causing any functional or occupational impairment.  
Indeed, at that time, the examiner stated that scarring in 
the right parietal region was "barely visible."  Reference 
was made to other scarring from the previous medical reports 
and the examiner stated the scarring was "no longer visible."  
While there is some reference to pain, which the Veteran 
associates with scarring in the neck area, tenderness and 
palpation were not detected and there is no indication of 
impairment attributable to the scarring.  Examination 
revealed cervical spine pathology, which was determined to be 
less likely than not related to the Veteran's injury.  The 
Board notes that there is no indication the Veteran has 
received any treatment for the scarring.  The presence of 
symptoms warranting a compensable rating is not shown.  An 
August 2009 communication from the Manila Outpatient Clinic 
reveals no records pertaining to treatment evaluation of the 
Veteran whatsoever at that facility.  

With regard to this issue, the Board has considered whether 
this matter should be referred to the Director of VA's 
Compensation & Pension Service for extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1).  The Court has 
held that the threshold factor for extraschedular 
consideration is a finding on the part of the RO or the Board 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the disability 
with the established criteria provided in the Rating Schedule 
for that disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the Rating Schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  
Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for his scarring and 
the manifestations of the disability are not in excess of 
those contemplated by the schedular criteria.  There is no 
indication that the average industrial impairment for the 
disability would be in excess of that contemplated by the 
assigned rating.  As noted above, at the time of the 2006 
examination, the examiner specifically stated that there was 
no functional impairment whatsoever resulting from the 
scarring.  Indeed, the examiner described the scarring as 
"barely visible."  Accordingly, the Board is determined that 
referral of this case for extraschedular consideration is not 
in order.  


ORDER

A compensable disability evaluation of the scarring of the 
head and neck region is denied.


REMAND

Received in November 2009 was a copy of a letter from a 
medical consultant dated in November 1992. It referred to the 
Veteran having a diagnosis of PTSD "related to the old 
disability, shrapnel wound residuals, head and residuals of 
alleged shrapnel wound, neck with limitation of motion of 
parts affected due to pain." It does not appear the examiner 
had access to the Veteran's claims file.  Also, the Veteran 
did not waive consideration of the evidence by the RO.

When the Veteran was accorded a neurological examination by 
VA in August 2006, it was indicated that mental status 
examination was limited by the Veteran's reluctance to 
perform tests as to them.  However, the examiner suggested "a 
thorough psychiatric evaluation."  She could not say if the 
mental status examination score was extremely poor because of 
"an underlying brain problem/encephalopathy or simply because 
the patient does not seem to [be] uninterested in answering 
the questions."  The record shows that a psychiatric 
examination did not result from this recommendation.  It is 
not indicated why an examination did not take place.

In order to give the Veteran every consideration with respect 
to the present appeal and to ensure due process, the Board 
believes further development is in order and the case is 
REMANDED for the following:  

1.  The Veteran should be accorded an 
appropriate examination to determine 
whether he has post-traumatic 
encephalopathy that is attributable in 
any way to his military service.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
has been accomplished.  All appropriate 
testing should be conducted.  The 
recently received November 1992 statement 
from the medical consultant should be 
addressed by the examiner in his or her 
review.  The examiner must provide an 
opinion as to whether it is more likely 
than not (that is, probability greater 
than 50 percent), at least as likely as 
not (that is, probability of 50 percent), 
or less likely than not (that is, 
probability less than 50 percent), any 
current post-traumatic encephalopathy had 
its origin in service or is in any way 
related to the Veteran's active service.  

Any opinion expressed must be done so by 
complete rationale.  If the examiner is 
unable to provide the requested opinion 
without resorting to speculation, this 
should be so stated and he or she must 
discuss why such an opinion is not 
possible.  

2.  Thereafter, the issue should be 
readjudicated.  If the benefit sought on 
appeal is not granted, the Veteran and 
his representative should be provided 
with a supplemental statement of the case 
and be afforded the appropriate time 
period within which to respond.  

Then, the case should be returned to the Board, if otherwise 
in order.  The Board intimates no opinion as to any final 
outcome warranted.  The Veteran need take no action unless 
otherwise notified, but he is advised to be as cooperative as 
possible in the conduct of the interview.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


